[  *  ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

Exhibit 10.84

 

LICENSING AND DISTRIBUTION AGREEMENT

 

THIS LICENSING AND DISTRIBUTION AGREEMENT, effective as of November 22, 2005
(“Effective Date”), between Collegium Pharmaceutical, Inc., a corporation
organized and existing under the laws of Delaware, with its principal offices
located at 400 Highland Corporate Drive, Cumberland, R.I. 02864 (“Collegium”),
and TEAMM Pharmaceuticals, Inc., an Accentia Biopharmaceuticals Company, a
Florida corporation having its principal place of business at 2501 Aerial Center
Parkway, Suite 100, Morrisville, NC 27560 (“TEAMM”).

 

WITNESSETH

 

WHEREAS, Collegium, among other things, is engaged in the research, development,
and manufacture of AllerNase AQ; and

 

WHEREAS, TEAMM has experience and capability in the marketing, sales and
distribution of such products and desires to distribute such products;

 

NOW, THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, it is agreed by and between the parties as
follows:

 

1. Definitions. In addition to various terms defined throughout the Agreement,
the following capitalized terms shall have the meanings set forth below:

 

  1.1 “Act” means the Food, Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.), as
amended, and the regulations promulgated thereunder.

 

  1.2 “Affiliate” means with respect to a Party (a) any corporation or business
entity of which fifty percent (50%) or more of the securities or other ownership
interests representing the equity, the voting stock or general partnership
interest are owned, controlled or held, directly or indirectly, by the Party; or
(b) any corporation or business entity which, directly or indirectly, owns,
controls or holds fifty percent (50%) or more of the securities or other
ownership interests representing the equity, the voting stock or, if applicable,
the general partnership interest, of the Party; or (c) any corporation or
business entity of which fifty percent (50%) or more of the securities or other
ownership interests representing the equity, the voting stock or general
partnership interest are owned, controlled or held, directly or indirectly, by a
corporation or business entity described in (a) or (b).

 

  1.3 “Amphotericin Product”- Any product developed, licensed, distributed or
sold by TEAMM containing Amphotericin B in any formulation intended for use in
the treatment of Chronic Rhinosinusitis.

 

  1.4 “Calendar Year” means the successive twelve (12) months beginning on
January 1 and ending on December 31 of each year.



--------------------------------------------------------------------------------

  1.5 “Competitive Product” means any product that is administered nasally for
the indication of allergic rhinitis regardless of the active Ingredient but not
including the Amphotericin Product.

 

  1.6 “Contract Manufacturer” means any third party with whom Collegium
contracts for the manufacture of Product on its or TEAMM’s behalf.

 

  1.7 “Cost of Goods Sold” means the direct cost of goods sold with respect to
each Product invoiced by the Contract Manufacturer, as determined in accordance
with generally accepted accounting principals, consistently applied, and
specifically not including any additional fees added by TEAMM or Collegium.

 

  1.8 “Development Plan” means the plan attached as Exhibit A being carried out
by Collegium to obtain FDA approval of the Product.

 

  1.9 “FDA” means the United States Food and Drug Administration or any
successor agency.

 

  1.10 “FDA Approval Date” means the date that Collegium receives final notice
from the FDA that the Product can be sold in the Territory.

 

  1.11 “Good Manufacturing Practices” or “GMP” means the applicable current good
manufacturing practices promulgated from time to time by the FDA in accordance
with the Act.

 

  1.12 “Launch Year” shall mean the Calendar Year in which the Product is first
introduced for commercial sale by TEAMM.

 

  1.13 “Minimum Annual Royalty Payment” means the minimum royalty payment that
is due to Collegium for the Launch Year or for each Calendar Year thereafter as
described in Exhibit C.

 

  1.14 “Minimum Royalty Reconciliation Payment” means the amount to be paid
Collegium that is equal to the difference between the Minimum Annual Royalty
Payment (as set forth in Exhibit C) for the Launch Year or a given Calendar Year
and the royalty due to Collegium in such Launch Year or Calendar Year in
accordance with Section 7.2. For the sake of clarity, if the Minimum Annual
Royalty Payment is $1,000,000 and the royalty due to Collegium in such Calendar
Year is $800,000, the Minimum Royalty Reconciliation payment is $200,000.

 

  1.15

“Net Sales” means the gross amount invoiced for sales of the Products sold
hereunder by TEAMM to unrelated third parties commencing with

 

2



--------------------------------------------------------------------------------

 

the first commercial sale of the Products, after deduction of the following
items which are actually incurred and paid:

 

  (a) packing, transportation and insurance charges for shipment of product to
TEAMM from the Contract Manufacturer and from TEAMM to its customers.

 

  (b) discounts or rebates actually allowed and taken to the extent customary in
the trade including any term discounts offered to and applied by TEAMM’s
customers.

 

  (c) credits or allowance given or made for return of the Product by TEAMM’s
customer.

 

  (d) any tax or other governmental charge levied directly on the sale,
transportation or delivery of Product and borne by TEAMM (to the extent not
refundable in accordance with applicable law)

 

  (e) charge backs and rebates granted to managed care health organizations,
federal and state government agencies, and/or other purchasers, including, for
example, group purchasing organization administrative fees; and

 

Product will be considered sold when the shipment is shipped and invoiced to
third party customers. The distribution of reasonable quantities of free
promotional samples of Product shall not be considered a sale of Product for
royalty purposes.

 

  1.16 “Net, Net Sales” of the Product shall mean Net Sales in a given period of
time less the Purchase Price of Product sold in that same period of time as
defined in Section 7.3. An example of the calculation of Net, Net Sales is
attached as Exhibit E and is for illustrative purposes only.

 

  1.17 “Phase IV Growth Study” means the mandatory clinical study required by
the FDA post-approval of the Product that is required to be done under all FDA
guidelines, guidance and regulations.

 

  1.18 “Product” means Collegium’s AllerNase AQ ([  *  ]) that is the subject to
the NDA, sNDA and Development Plan described in this Agreement and any
intellectual property that is required for TEAMM to perform its obligations
under this Agreement, as described in Exhibit B, attached hereto and
incorporated herein by reference.

 

  1.19

“Product Availability Date” means the date upon which Collegium notifies TEAMM
that the product is deemed ready for commercial sale by

 

3



--------------------------------------------------------------------------------

 

Collegium and has been produced under cGMP and all other applicable regulatory
guidelines.

 

  1.20 “Proprietary Information” means all financial information, marketing
information, sales information, customer information, raw materials, know-how,
drawings, compositions, manufacturing and other specifications, analytical
procedures, flow sheets, reports, market studies, preclinical and clinical test
results, FDA and other regulatory submissions, software and other medical,
research, technical, and marketing information disclosed, directly or
indirectly, by either party to the other party designated “Confidential”,
“Proprietary” or the like, or which by its nature is information normally
intended to be held in confidence, unless the receiving party demonstrates that
such information: (a) is or becomes public knowledge through no fault of the
receiving party; (b) is legally in the possession of the receiving party prior
to receipt from the disclosing party, as shown by receiving party’s written
records; or (c) is subsequently and lawfully received without obligation of
confidentiality from a third party under no nondisclosure obligation with
respect to such information.

 

  1.21 “Purchase Price” means the final invoice price to be paid by TEAMM to the
Contract Manufacturer for the Product or samples of the Product per the Supply
Agreement.

 

  1.22 “Supply Agreement” means the mutually agreed upon agreement that is to be
entered in between the Contract Manufacturer, TEAMM and Collegium regarding the
commercial manufacturing of the Product.

 

  1.23 “Territory” means the United States of America.

 

2. Development Approval. Collegium shall use commercially reasonable efforts to
develop and fully fund the development of the final form of the Product and
obtain any required regulatory approval from FDA for the sale of the Product in
the Territory as described in the Development Plan in Exhibit A. Collegium shall
own all rights to all filings with and approvals received from the FDA.

 

3. Distribution of Product.

 

  3.1

License Grant. Subject to the limitations contained in this Agreement, effective
as of the Effective Date, Collegium hereby grants to TEAMM the exclusive license
to sell, market, promote, distribute, and otherwise transfer, dispose, provide
and place (“sell”) the Product in the Territory in all fields. The license
includes any and all patents, patent applications, continuations in part,
know-how, trade secrets, manufacturing processes, formulations, trade marks,
clinical information, regulatory documents and filings, and other technology
associated with or relating to the Product in development by Collegium solely as
they relate to the Product. For clarification purposes,

 

4



--------------------------------------------------------------------------------

 

the license is limited to any Proprietary Information required by TEAMM to
operate under this Agreement.

 

  3.2 Right of First Refusal. Collegium shall grant TEAMM the First Right of
Refusal to expand the Territory to those territories that are available upon the
Effective Date provided that for any expansion of the Territory, TEAMM must
either: (i) be actively marketing a minimum of one other product in the
additional territory at the time of exercise of the First Right of Refusal or
(ii) reasonably demonstrate to Collegium’s satisfaction TEAMM’s ability to
market and distribute the products in the expanded Territory. Collegium will
provide notice to TEAMM of its intent to pursue a licensing agreement with a
third party in a country or countries outside the Territory. TEAMM will then
have thirty (30) days to notify Collegium of its intent to pursue such license.
Collegium and the TEAMM will have thirty (30) days from the time of notification
by TEAMM of its intent to pursue the expanded territory to engage in good-faith
negotiations in order to mutually agree upon terms. Should no agreement be
reached during such time despite such good-faith negotiations, Collegium will be
free to pursue licensing agreements in such country or countries at its sole
discretion.

 

  3.3 Co-Promotion Option. Both Collegium and TEAMM reserve the right throughout
the Term to co-promote the Product under mutually agreed upon terms and
conditions. Both parties agree that they will negotiate in good faith should
either party desire this option.

 

  3.4 Exclusivity. During the Term of this Agreement and one (1) year
post-termination of the Agreement for any reason, TEAMM or its affiliates will
not develop, produce, market or caused to be developed, produced or marketed any
“Competitive Product”. During the term of the Agreement, Collegium or its
affiliates will not develop or sell any competitive nasal spray product
containing the same active ingredients as the Product for the same indications
except as described in Section 3.3.

 

  3.5

Supply Requirements. TEAMM will be obligated to comply with the terms of the
manufacturing agreement between Collegium and Collegium’s present contract
manufacturer. Collegium and TEAMM shall cooperate with regard to any agreement
with the Contract Manufacturer that is in existence at the time of this
Agreement. TEAMM shall be a party to any agreement with manufacturers that is
entered into after the Effective Date. In the event that the terms of any
manufacturing agreement to which both Collegium and TEAMM are parties shall be
in conflict with any term(s) of this Agreement, Collegium and TEAMM agree to
negotiate in good faith to adjust the terms hereof to make this Agreement
consistent with the manufacturing agreement. TEAMM acknowledges that all of
TEAMM’s supply requirements of Product for marketing, sample, and resale
purposes within the Territory will be

 

5



--------------------------------------------------------------------------------

 

purchased by TEAMM from the Contract Manufacturer. During the term of this
Agreement, so long as the Contract Manufacturer is not in material uncured
breach of the Supply Agreement TEAMM shall not (i) manufacture or cause to
manufacture any such Product or (ii) purchase any such Product from a supplier
other than the Contract Manufacturer without the written approval of Collegium.

 

  3.6 Performance Requirements.

 

  (a) TEAMM shall use commercially reasonable best efforts to promote the sale
of the Product. TEAMM’s promotional efforts may include, but not be limited to,
developing the marketing and sales strategy, preparing and distributing
promotional materials to be used in the Territory by TEAMM, actively and
regularly participating in and/or sponsoring appropriate trade shows and
conferences, advertising in trade or consumer publications applicable to the
Territory, and directly soliciting healthcare providers, distributors, payors,
and customers within the Territory by the TEAMM sales force.

 

  (b) TEAMM shall commit to launching the Product with its sales force no later
than [  *  ] ([  *  ]) days from the Product Availability Date.

 

  (c) TEAMM shall dedicate a commercially reasonable portion of its sales
force’s efforts to the promotion and sale of Product upon launch of the Product.
On the Product Availability Date, the number of its trained sales
representatives so dedicated shall equal or exceed the minimum of two hundred
(200) sales reps calling on high prescribing target physicians (PCP, ENT,
Allergists), increasing to two hundred fifty (250) within twenty-four
(24) months after launch and three hundred (300) within thirty-six (36) months
after launch. Twenty-five (25) percent of TEAMM’s sales representatives may be
outsourced, provided that these minimums are met and further provided that such
out-sourced sales reps are of similar quality and background as TEAMM’s internal
sales representatives, and are trained to represent the Product and are subject
to all provisions of the Licensing Agreement.

 

TEAMM will commit to putting the Product in the first detail position for a
minimum of first [  *  ] ([  *  ]) consecutive months from launch unless TEAMM’s
“Amphotericin Product” is not launched at which time the Product will remain in
first detail position for the earlier of [  *  ] ([  *  ]) months or until the
Amphotericin Product is launched. In addition, the Product will remain in no
less than the second detail position for an additional period of the [  *  ]
([  *  ]) consecutive months immediately following the period in which it is in
the first position.

 

6



--------------------------------------------------------------------------------

Should Product approval occur after July 1, 2006, the length of time of the
approval delay after July 1, 2006, shall be rounded to the closest full month
and subtracted from the [  *  ] ([  *  ]) month period for first detail position
subject to the provision above regarding the launch of the Amphotericin Product.
Although in no case will the Product be in the first detail position for less
than the first [  *  ] ([  *  ]) consecutive months from launch. For example, if
the Product is approved on August 17th, 2006, [  *  ] ([  *  ]) months will be
subtracted from the time allocated to the first detail position and the Buyer
will commit [  *  ] ([  *  ]) consecutive months in the first detail position
and the next [  *  ] ([  *  ]) consecutive months in the second detail position.

 

  (d) TEAMM shall commit to achieving the Minimum Annual Royalty Payment for the
Product as defined in Exhibit C. If TEAMM does not achieve the Minimum Annual
Royalty Payment for the Product for the Launch Year or any Calendar Year as
defined in Exhibit C, TEAMM may do one of the following within thirty (30) days
of the end of such Launch Year or Calendar Year:

 

  (i) Subject to the payment terms described in Section 7.6, TEAMM will pay
Collegium the Minimum Royalty Reconciliation Payment for such Launch Year or
Calendar Year; or

 

  (ii) Elect not to pay Collegium the Minimum Royalty Reconciliation Payment for
such Launch Year or Calendar Year, in which case TEAMM shall be in breach of
this Section 3.6(d) except as described in Section 3.6(e), and in addition to
and without limiting any legal remedies Collegium may have for such breach,
Collegium shall, by written notice to TEAMM within sixty (60) days (the date of
any such notice, the “Termination Date”), be entitled to immediately terminate
this Agreement in accordance with Section 12 or convert the grant of rights
under Section 3 to non-exclusive, and enter into alternative distribution
agreements in the Territory.

 

  (e)

In the event that a significant change in market conditions occurs specific to
the Product that is beyond TEAMM’s commercially reasonable control and causes
TEAMM to be unable to meet the Minimum Annual Royalty Payment set forth in
Section 3.6(d), TEAMM and Collegium agree that the Steering Committee will meet
to review and make mutually agreed upon adjustments to Section 3.6(c) and
3.6(d). For the purposes of this Section (e), a significant change in the market
is defined as a greater than thirty-three

 

7



--------------------------------------------------------------------------------

 

percent (33%) decline in total market dollars of Nasal Inhaled Steroids (“NIS”)
as defined by IMS Health from the base Calendar Year of 2006 and/or a
thirty-three percent (33%) decline in the market dollars of NIS as defined above
available to the specific products making up the NIS market in base Calendar
Year 2006, after the entry of one or more competitive products. As soon as
reasonably possible in Calendar Year 2007, Collegium and TEAMM will mutually
agree on the NIS products and sales for Calendar Year 2006 as defined above and
add such list of NIS products and sales for Calendar Year 2006 as Exhibit F.

 

  (f) TEAMM shall provide Collegium with a reasonably detailed report of its
activities pursuant to this Section 3.6 (c) during the preceding calendar
quarter not later than 20 days after the end of each such calendar quarter.

 

  (g) TEAMM will commit the resources required to provide commercially
reasonable and industry standard trade and payor relations, distribution, and
contracting with customers including but not limited to Wholesalers, Chains,
Managed Care, GPO’s, Government, etc.

 

  (h) TEAMM shall comply with the Act and all other applicable, legal, health
and safety requirements, laws and regulations in all marketing and sales
activities. TEAMM shall not promote the Product for any uses not approved for
the Product by applicable regulatory agencies or the Product labeling.

 

  (i) TEAMM’s failure to meet any of its obligations under this Section 3.6
shall be deemed a material breach of the Agreement hereunder and be grounds for
termination under Section 12.2.

 

4. Marketing and Support Activities.

 

  4.1 Marketing Meetings: Reports. The Joint Steering Committee as described in
Section 8 shall meet at least quarterly to discuss TEAMM’s marketing plans,
product improvement suggestions, status of the Phase IV Growth Study, and any
other information concerning the marketing and development of the Product. TEAMM
shall provide information available to it about the Product and its ability to
compete with other products for related uses and to meet customer needs. TEAMM
shall provide Collegium information regarding sales of the Product and any
market trends affecting the sale of the product.

 

  4.2

Promotional Material. TEAMM shall prepare promotional literature and
advertisements for the product, copies of which shall be provided to Collegium
at Collegium’s request, and TEAMM shall utilize such materials

 

8



--------------------------------------------------------------------------------

 

in its marketing efforts. TEAMM shall comply with all requirements of the Act
and applicable federal, state, and local laws rules, and regulations in their
advertising and other promotional activities. TEAMM shall cease and desist using
any such materials to the extent Collegium notifies TEAMM of its good faith
belief that any such materials violate any such laws, rules, or regulations.

 

  4.3 Packaging, Labeling. Collegium shall cause the Contract Manufacturer(s) to
manufacture, label, and package, the Product in final form for initial Product
distribution by TEAMM at launch. In addition to all applicable legal
requirements, the labels shall (i) comply with the requirements set forth in
Section 4.4 below, (ii) prominently and clearly display the Trademarks, as
defined below and (iii) prominently and clearly display the distributor of the
Product. TEAMM shall not repackage or label any Product and shall not alter any
Product or any package or label used in connection with any Product except as
specifically requested and authorized in writing by Collegium. TEAMM shall not
use Collegium’s name on any package or label for the Product without Collegium’s
prior written approval, which may be withheld in Collegium’s sole discretion.

 

  4.4 Trademarks and Trade Names. Effective upon the Effective Date, Collegium
hereby grants TEAMM the nontransferable, nonexclusive right to use in the
Territory the trademarks and trade names listed on Exhibit D, attached hereto
and incorporated herein by reference, and any other trademarks owned by
Collegium which it may designate in writing for use by TEAMM (collectively, the
“Trademarks”) in connection with the marketing and sale of the Product for the
term of this Agreement. Collegium shall be responsible for the filing and
maintenance of Trademarks for the Product. The Product shall be marketed and
sold only under the Trademarks as required under Section 4.3. TEAMM acknowledges
that it has and will obtain no proprietary interest in the Trademarks and agrees
not to use the same as part of its corporate or business name. TEAMM further
agrees that all goodwill arising from TEAMM’s use of the Trademarks will inure
to the benefit of Collegium who will be the sole and exclusive owner of such
goodwill. TEAMM agrees not to contest or attack Collegium’s exclusive rights in
the Trademarks. TEAMM’s right to the use of any Trademark or other property of
Collegium shall terminate immediately upon termination of this Agreement. TEAMM
shall use the Trademarks only in the manner prescribed by Collegium. The Product
is offered for sale and sold subject in every case to the condition that such
sale does not convey any licenses, express or implied, to manufacture, duplicate
or otherwise copy or reproduce any Product. In the event of termination of this
Agreement, TEAMM shall not manufacture or have manufactured any products
utilizing any information belonging to Collegium.

 

9



--------------------------------------------------------------------------------

  4.5 Marketing Assistance/Training. Collegium agrees to provide technical
training and technical assistance to TEAMM personnel at periodic intervals, with
the frequency, content and reimbursement to be determined by mutual agreement.

 

  4.6 Support. Collegium will use reasonable efforts to support the sale of
Products by TEAMM where requested by TEAMM through its input at meetings of the
Joint Steering Committee. Such support shall be provided in the sole discretion
of Collegium.

 

5. Compliance and Manufacturing.

 

  5.1 Registrations.

 

  (a) Collegium shall use commercially reasonable efforts to maintain necessary
regulatory approvals and requirements for it to sell the Product in the
Territory. Collegium shall have sole discretion as to the commercial
reasonableness of any acts required on its part to maintain any regulatory
approval or requirement.

 

  (b) Collegium shall promptly provide to TEAMM copies of all required Product
notifications and registrations to regulatory agencies including copies of all
communications received from the FDA regarding the Product.

 

  (c) During the term of the Agreement, TEAMM shall have the right to review any
regulatory documents and communications regarding the Product.

 

  5.2 Reporting Obligations. TEAMM shall maintain, or cause to be maintained,
all complaint files and other records required to be maintained by the FDA and
other regulatory agencies with respect to Product. Collegium shall promptly
provide to TEAMM copies of all complaints received with respect to the Product
that it may receive, if any. TEAMM shall promptly provide Collegium with copies
of any complaints relating to the Product received by TEAMM as well as responses
sent, if any. TEAMM, expect where its required by law to submit directly to the
FDA, shall submit to Collegium for submission to the FDA reports of complaints,
malfunctions, failures or deterioration in the characteristics or performance or
instructions for use or inadequacy in labeling which may have led or lead to
death or serious injury and all other information about the Product required to
be submitted to the FDA.

 

  5.3

Manufacturing. After such time as the initial launch quantities of the Product
are manufactured, TEAMM is responsible for commercial

 

10



--------------------------------------------------------------------------------

 

manufacturing. TEAMM shall use commercially reasonable efforts to cause the
Contract Manufacturer to comply with all GMP requirements. TEAMM and the
Contract Manufacturer shall have sole discretion as to the commercial
reasonableness of any acts required on their part with respect to GMP
compliance, provided, however, TEAMM shall notify Collegium of any citations
from discussions with a regulatory body where such discussions and citations
relate to a material aspect of GMP compliance. TEAMM shall use commercially
reasonable efforts to cause the Contract Manufacturer to timely order all
necessary ingredients, components, etc to insure adequate commercial supply of
the Product.

 

  5.4 Samples. TEAMM shall cause the Contract Manufacturer to retain samples of
each lot of the Product for time periods which are in accordance with GMP.

 

  5.5 Product Recalls and Field Corrective Actions. In the event (i) any
government authority issues a directive or order that a Product be recalled,
(ii) a court of competent jurisdiction orders such a recall, or (iii) TEAMM or
Collegium determines that a Product should be recalled or that a field
corrective action should occur, the parties shall take all appropriate
corrective actions. TEAMM will, upon mutual agreement with Collegium, provide
notice to customers of the recall of the Product and Collegium and TEAMM shall
consult to determine the corrective actions to be taken. TEAMM will make every
effort possible to cause the Contract Manufacturer to replace recalled Product
in order to prevent a back order situation. The party who was responsible for
causing the recall shall be responsible for the cost of notifying end users and
for the reasonable costs associated with such actions. In the event that TEAMM
and Collegium conclude that Contract Manufacturer is responsible for the recall,
and after commercially reasonable efforts to hold the Contract Manufacturer
accountable under the Supply Agreement, the Contract Manufacturer fails and
refuses to accept responsibility for such recall costs, TEAMM and Collegium
shall share the cost as a deduction from Net Sales and the deduction will occur
in the immediate next calendar quarter. TEAMM and Collegium shall fully
cooperate with one another and provide all reasonable assistance in conducting
any recall or field corrective action under this Section 5.5 and where
applicable hold the Contract Manufacturer responsible for any costs associated
with a recall. TEAMM shall maintain complete records of all distribution and
sales of the Product sufficient to carry out a recall with respect to Product.

 

  5.6 General Obligations of Collegium and TEAMM.

 

  (a)

Collegium shall use commercially reasonable efforts to carry out, complete and
fund all required pre-approval development work including filing the supplement
to the NDA consistent with the Development Plan. Collegium will be responsible
for preparing the

 

11



--------------------------------------------------------------------------------

 

Product for the commercial launch in the United States, including the following
activities up to commercial launch: formulation development, stability,
pre-approval regulatory filings, production of the validation lots and
coordination of the manufacturing of the Product at a Contract Manufacturer to
cGMP specifications. Collegium will also transfer the coordination of commercial
manufacturing to TEAMM in an efficient manner post launch of the Product.
Collegium will hold and maintain the NDA and the sNDA throughout the term of the
Agreement and be responsible for filing the Annual Reports.

 

  (b) Collegium’s responsibilities shall also include, to the extent required,
completion at Collegium’s expense of any additional post approval genotoxicity
and extractables testing that may be required by the FDA, as described in the
FDA letter dated July 15, 2004 (i.e. Phase IV Muro commitments)

 

  (c) TEAMM shall price, invoice and have shipped the Product in the Territory.
TEAMM shall maintain, store and ship the Product in accordance with all
applicable GMP requirements.

 

  (d) TEAMM will, at TEAMM’s expense, be responsible for and fully fund all
post-approval regulatory and registration requirements of the mandatory “Phase
IV Growth Study” as well as any regulatory activities/filings required for
advertising and marketing the Product in the Territory including but not limited
to Safety Surveillance, Adverse Event reporting and all DDMAC requirements.
TEAMM will comply with all reasonable requests by Collegium, as necessary, to
support the maintenance of the NDA, sNDA and related regulatory filings and
provide any requested information required for use in regulatory filings within
five (5) business days of any request by Collegium.

 

If TEAMM’s direct out-of pocket cost associated with the Phase IV Growth Study
exceeds two million dollars ($2,000,000), Collegium will agree to fund up to 50%
of those additional direct out-of-pocket costs, above two million dollars
($2,000,000) up to a maximum expenditure for Phase IV expenses by Collegium of
one million dollars ($1,000,000) (“Phase IV Funding by Collegium”). Any Phase IV
Funding by Collegium will be deducted from future royalties due to Collegium
under this Agreement and will be deducted no earlier than the quarter following
the quarter the expense is actually incurred by TEAMM. In no case shall
Collegium’s funding of the Phase IV Growth Study be greater than 20% of the any
given quarterly royalty payment and in no case shall Phase IV Funding by
Collegium be used for anything other

 

12



--------------------------------------------------------------------------------

 

than the mandatory Phase IV Growth Study requirements of the FDA.

 

  (e) Each party shall promptly notify the other party of, and shall provide the
other party with copies of, any correspondence and other documentation received
or prepared in connection with any of the following events: (1) receipt of any
material correspondence from the FDA in connection with the development,
manufacture, sale or use of the Product; (2) any recall of the Product; (3) the
withdrawal of the Product from the market; (4) any regulatory comments relating
to the manufacture of the Product requiring a response or action by either party
(5) any customer complaints.

 

  (f) TEAMM, Collegium, and the Contract Manufacturer shall maintain all
manufacturing and analytical records, all records of shipments of the Products
from the Manufacturer, and all validation data relating to the Products for the
time periods required by applicable laws and regulations, or provide for the
same in the Supply Agreement for the Product with the Contract Manufacturer.
TEAMM shall make such data available to the FDA upon request of the FDA, such
request being made either directly to TEAMM or to Collegium, or otherwise as
required by applicable law.

 

  5.7 Orders.

 

  (a) Terms and Conditions. All orders for Product shall be initiated by written
purchase orders by TEAMM directly to the Contract Manufacturer with a copy to
Collegium. No order shall be binding unless consistent with this Agreement and
the Supply Agreement. TEAMM’s purchase orders submitted to the Contract
Manufacturer shall be governed by the terms of this Agreement and the Supply
Agreement.

 

  (b)

Rejection. TEAMM shall notify the Contract Manufacturer with a copy to Collegium
of any and all damaged or nonconforming Product reasonably ascertainable as
damaged or nonconforming by TEAMM or its designated inventory, warehousing,
and/or supply chain management contractor, pursuant to the inspection criteria
and processes attached hereto as Exhibit E and consistent with the Supply
Agreement, within ten (10) days of its receipt of the Product, with such notice
stating with particularity the reason for such rejection. Any such Product not
rejected for obvious damage or nonconformity within ten (10) days after receipt
by TEAMM or its designated inventory, warehousing, and/or supply chain
management contractor (the “Rejection Period”) shall be deemed accepted.
Pursuant to the terms of the Supply Agreement, Manufacturer shall promptly
replace any rejected Product. After the

 

13



--------------------------------------------------------------------------------

 

Rejection Period, TEAMM may not return any such obviously damaged Product for
any reason, and neither Collegium nor the Contract Manufacturer shall have any
liability with respect to such damaged Product. Collegium and TEAMM shall
cooperate to ensure that the Supply Agreement with the Contract Manufacturer
shall contain commercially reasonable and customary provisions for return and
replacement (at Contract Manufacturer’s cost) of defective or nonconforming
Product with “latent” defects not apparent or reasonably discoverable in the
initial Rejection Period.

 

  (c) Validation Batches. TEAMM shall purchase salable initial validation
batches (three (3) lots of commercial scale batches) as its initial Product
purchase. These batches will be invoiced to TEAMM by Collegium or the Contract
Manufacturer and paid for by TEAMM directly to the issuer of the Invoice
consistent with the terms of the Supply Agreement and this Agreement, provided
that the Product in these batches is in all respects suitable for commercial
distribution.

 

  (d) Commercial Batches. TEAMM will also be responsible for fully funding and
purchasing the production batches for commercial use and supply of Product
including any product samples consistent with the Supply Agreement.

 

  (e) Forecasts. Beginning ninety (90) days prior to the estimated Product
Availability Date (as estimated in good faith by Collegium), TEAMM shall provide
to the Contract Manufacturer and Collegium quarterly, by the tenth (10th) day of
each month of each quarter thereafter, its estimated forecast of Product
purchases (including those intended for use as samples and those to be sold) for
each of the six (6) months following the end of the month in which such forecast
is submitted (each a “Forecast”). All Forecasts under this Agreement and updates
thereof for any period will constitute a firm obligation of TEAMM to purchase
the quantities of Product indicated only for the first three months of such
Forecast. The amount of Product purchased must be in full lot quantities
consistent with the Supply Agreement.

 

  (f) Written Orders. TEAMM shall initiate orders for the Product, including
those for sale and for use as marketing samples, by written purchase orders,
which may be submitted to the Contract Manufacturer with a copy to Collegium.
Orders are subject to acceptance by the Contract Manufacturer.

 

  (g)

Delivery. TEAMM shall use commercially reasonable efforts to cause the Contract
Manufacturer to supply the Products ordered by TEAMM consistent with the Supply
Agreement. Shipments of

 

14



--------------------------------------------------------------------------------

 

Product shall be delivered freight collect to TEAMM’s carrier at which time
title, ownership and risk of loss and damage shall pass to TEAMM. TEAMM shall
cause the Contract Manufacturer to deliver Product, properly packed for
distribution, to the carrier selected by TEAMM at the Contract Manufacturers’
distribution site. All freight and insurance expenses, as well as any special
handling or special packing expenses requested by TEAMM, shall be paid by TEAMM.
TEAMM shall bear any and all applicable taxes, duties and similar charges that
may be assessed against the Products after delivery to the carrier at the
Contract Manufacturers’ distribution site(s). TEAMM shall cause the Contract
Manufacturer(s) to include shipping documents with Product in accordance with
TEAMM’s reasonable requests.

 

  5.8 Packaging. TEAMM shall cause the Contract Manufacturer(s) to provide, all
necessary labels and package inserts for all Product as well as for the shipping
container, which labels and package inserts shall comply with applicable FDA
requirements. TEAMM shall not use any other labels or package inserts for any
Products.

 

  5.9 Taxes; Duties. The actual amount of sales, use, excise, value-added and
similar taxes levied upon or applicable to the transfer of Product to TEAMM are
payable by TEAMM. TEAMM shall pay all duties, tariffs, surcharges and other
customs and other governmental fees levied in connection with the shipment of
the Product.

 

6. Representations and Warranties by Both Parties. Each Party represents and
warrants to the other that:

 

  6.1 Such Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has full corporate power
and authority to enter into this Agreement and to carry out the provisions
hereof.

 

  6.2 Such Party has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement and has full power and authority to enter into this
Agreement and perform its obligations under this Agreement.

 

  6.3 This Agreement has been duly executed by such Party and constitutes a
valid and legally binding obligation of such Party, enforceable in accordance
with its terms, subject to and limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws generally applicable to
creditors’ rights; and (ii) judicial discretion in the availability of equitable
relief.

 

15



--------------------------------------------------------------------------------

  6.4 Such Party has obtained, or is not required to obtain, the consent,
approval, order, or authorization of any Third Party, or has completed, or is
not required to complete, any registration, qualification, designation,
declaration or filing with, any Regulatory Authority, in connection with the
execution and delivery of this Agreement and the performance by such Party of
its obligations under this Agreement, including any grant of rights to the other
Party pursuant to this Agreement.

 

  6.5 The execution and delivery of this Agreement, and the performance by such
Party of its obligations under this Agreement, including the grant of rights to
the other Party pursuant to this Agreement, does not and will not: (i) conflict
with, nor result in any violation of or default under any provision of the
charter documents or by-laws of such Party or any instrument, judgment, order,
writ, decree, contract or provision to which such Party is otherwise bound;
(ii) give rise to any lien, charge or encumbrance upon any assets of such Party
or the suspension, revocation, impairment, forfeiture or non-renewal of any
material permit, license, authorization or approval that applies to such Party,
its business or operations or any of its assets or properties; or (iii) conflict
with any rights granted by such Party to any Third Party or breach any
obligation that such Party has to any Third Party.

 

  6.6 Such Party has not entered, and does not, as of the Effective Date, expect
to enter, into any agreement, made any commitment, taken any action or failed to
take any action that would contravene any provision of this Agreement.

 

  6.7 Standard Limited Product Warranty. TEAMM shall take all commercially
reasonable actions, including without limitation contracting to obtain
appropriate warranties from the Contract Manufacturer, and any other applicable
third parties, to receive assurances that the Product shall at the time of
shipment from the Contract Manufacturer, after reasonable commercial
investigation (customary audits and on site inspections) (a) comply with the
requirements of the Act, and shall until their expiration date conform to the
labeling and package inserts; (b) will not be products that are adulterated or
misbranded within the meaning of the Act; (c) shall have been manufactured,
packaged, stored at the Contract Manufacturer and shipped in conformity with GMP
(d) will not be products that may not be introduced into interstate commerce
pursuant to applicable federal or state law.

 

This limited warranty is contingent upon proper use of a Product in the
application for which such Product was intended and does not cover Products that
were modified without TEAMM’s written approval, that have expired, or that were
improperly stored or handled.

 

16



--------------------------------------------------------------------------------

  6.8 No Other Warranty. EXCEPT FOR THE EXPRESS LIMITED WARRANTIES SET FORTH IN
SECTION 6.7 ABOVE, TEAMM GRANTS NO WARRANTIES FOR THE PRODUCTS, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND
TEAMM SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF QUALITY, WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF
NON-INFRINGEMENT.

 

7. Payments for Product.

 

  7.1 License Payment Due. TEAMM will make the following non-refundable payments
by certified check or wire transfer in US Dollars to Collegium within fifteen
(15) days of notification by Collegium to TEAMM that it has achieved the
following milestone:

 

  (a) [  *  ] dollars ($[  *  ]) upon the Effective Date of the Agreement as
reimbursement for work completed to date on the development of the Product.
Collegium will supply TEAMM with a written status report of development work
completed to date within fifteen (15) days from receipt of such milestone
payment. TEAMM will be credited for any amounts that have been paid during the
Exclusivity Period of the Term Sheet.

 

  (b) [  *  ] dollars ($[  *  ]) upon successful completion as defined by the
Development Plan of three (3) months of Product stability testing of the
submission batches as reimbursement for the work completed to date.

 

  (c) [  *  ] dollars ($[  *  ]) upon the Filing of the sNDA with the FDA by
Collegium as reimbursement for the work completed to date.

 

  (d) [  *  ] dollars ($[  *  ]) on the FDA Approval Date as reimbursement for
all work completed to date.

 

  (e) [  *  ] dollars ($[  *  ]) ninety (90) days after the first commercial
sale of the Product. Should TEAMM not execute this Agreement prior to Collegium
achieving this milestone described in (b) above, the milestone described in this
Section 7.1 (e) will increase to [  *  ] dollars ($[  *  ]).

 

17



--------------------------------------------------------------------------------

  7.2 Royalty Payments. During the Term, TEAMM will pay Collegium royalties of
[  *  ] percent ([  *  ]%) of Net Net Sales of the Product on a quarterly basis
within thirty (30) days of the end of the applicable quarter as described in
Section 7.7. Royalty payments shall be subject to any deductions as described in
Section 5.6 (c).

 

  7.3 Purchase Price. TEAMM shall directly pay the Contract Manufacturer a
Purchase Price equal to the Cost of Goods Sold per single unit of Product in an
amount set by the Contract Manufacturer in the Supply Agreement, based on and
equal to its costs and expenses related to the manufacturing of the Product and
consistent with the Supply Agreement. Such price may vary from time to time as
such costs and expenses vary. TEAMM will provide Collegium with written notice
of any price change. Collegium’s current estimate of the Purchase Price is
described on Exhibit E. TEAMM’s cost of samples of the Products will not be
included in the Net Sales or Purchase Price.

 

  7.4 Resale Prices. TEAMM may offer the Product to its customers at such prices
as it, in its sole discretion, may determine, provided that TEAMM shall price
the Product for sale in accordance with its pricing model for all of its other
products and shall not unduly burden the Product with disproportionate rebates
or discounts. TEAMM’s current estimates of the retail price are described on
Exhibit E.

 

  7.5 Samples. Beginning on the Product Availability Date and for the remaining
term of this Agreement, TEAMM shall cause the Contract Manufacturer to supply
Product for use as marketing samples for distribution to healthcare providers in
accordance with Section 5.7. The price for such Product is estimated as that set
in Exhibit E above, and shall be paid by TEAMM to the Contract Manufacturer as
part of its payment for all Product ordered from the Contract Manufacturer under
this Agreement.

 

  7.6 Invoice Payment Date. All Contract Manufacturer invoices for amounts due
as a result of TEAMM’s purchase of the Product per Section 7.3 shall be sent
simultaneously with or promptly following the shipment of such Product
consistent with the terms of the Supply Agreement and be paid by TEAMM in US
Dollars.

 

  (a) Any Purchase Price not paid by TEAMM when due under the terms of the
Supply Agreement with the Contract Manufacturer, after notification by Collegium
may be paid by Collegium directly to the Contract Manufacturer at Collegium’s
sole discretion at which point TEAMM shall immediately owe the amount paid on
its behalf plus any interest to Collegium which shall be due and payable.

 

  (b)

Any amounts paid pursuant to the foregoing or any other amounts not paid when
due per this Agreement shall be subject to a

 

18



--------------------------------------------------------------------------------

 

interest charge payable to Collegium at the lower of the rate of one and
one-half (1.5%) percent per month or the maximum              rate permitted by
law in addition to any penalties that may be charged by the Contract
Manufacturer as described in the Supply Agreement.

 

  (c) If TEAMM fails to make any payment to Collegium when due, Collegium may,
upon thirty (30) days written notice to TEAMM and without affecting any other
rights under this Agreement, (i) terminate this Agreement or (ii) convert the
grant of rights under Section 3 to non-exclusive if TEAMM fails to cure such
failure to pay within such thirty (30) day period. The running of said thirty
(30) day period shall be tolled in the event that there is a good-faith dispute
as to the amounts due pursuant to any invoice or with regard to any payments
allegedly due hereunder, while the parties (and/or the Steering Committee)
engage in discussions to resolve the outstanding dispute. In no case will any
undisputed payments or portions of payments be withheld while resolution of the
disputed payments remains unresolved.

 

  7.7 Sales Reporting and Payment Dates. After the first sale of a Product by
TEAMM, TEAMM shall deliver quarterly written reports to Collegium within thirty
(30) days after the first day of each January, April, July, and October during
the term of this Agreement and as of such dates, stating in each such report the
number, description, Net Sales, average Net Sales per unit, Purchase Price, and
average Purchase Price per unit of Product including a description of all
discounts and expenses charged against Gross sales in commercially reasonable
detail, sold during the preceding three calendar months and upon which amounts
are payable as provided in Section 7.2 hereof. The first such report shall
include all such Product so sold prior to the date of such report. Concurrently
with the making of each such report, TEAMM shall pay Collegium at the rate
specified in Section 7.2 of this Agreement on the Products included therein.

 

  7.8 Phase IV Growth Study Reporting. The first quarter following the FDA
Approval of the Product, TEAMM shall deliver quarterly written reports to
Collegium within 30 days after the first day of each January, April, July, and
October during the term of this Agreement that defines in reasonable detail the
progress on the Phase IV Growth Study. This report shall include a summary of
the study status, monthly study budget, actual monthly costs to date, projected
costs for the next quarter, and an update of the study progress including
enrollment of subjects. TEAMM shall also make available to Collegium any
reports, records or communications that are reasonably requested by Collegium
that are provided from TEAMM’s contract research organization that is managing
the Study.

 

  7.9

Accounting and Records. TEAMM will keep complete, true and accurate books of
account and records for the purpose of showing the derivation of

 

19



--------------------------------------------------------------------------------

 

all amounts payable to Collegium under this Agreement. Such books and records
will be kept at TEAMM’s principal place of business for at least three (3) years
following the end of the calendar quarter to which they pertain, and will be
open at all reasonable times and upon reasonable advance notice for inspection
by a representative of Collegium for the purpose of verifying TEAMM’s royalty
statements, or TEAMM’s compliance in other respects with this Agreement. The
representative and Collegium will be obligated to treat as confidential all
information reviewed except information relating to the accuracy of such reports
and payments, which may be disseminated only to Collegium, or except as required
by law. Such inspections shall be at the expense of Collegium, unless a
variation or error in the royalty to be paid to Collegium in excess of five
percent (5%) is discovered in the course of any such inspection, whereupon all
costs relating thereto shall be paid by TEAMM. TEAMM will pay to Collegium
within thirty (30) days of receiving notice and documentation containing
commercially reasonable detail supporting such notice from Collegium the full
amount of any underpayment, together with interest for the period the amount was
outstanding at a rate as described in Section 7.6 (b) above.

 

8. Joint Steering Committee.

 

  8.1 Members. The parties shall establish a Joint Steering Committee (the
“Joint Steering Committee”), which shall comprise two (2) representatives
designated by each party (or such other number as the parties may agree in
writing). The initial members of the Joint Steering Committee shall be Michael
Heffernan and Jim Schoener for Collegium and Gary Cantrell and Jarrett Disbrow
for TEAMM. Any member of the Joint Steering Committee may be represented at any
meeting by a designee who is appointed by such member for such meeting and who
has authority to act on behalf of such member, as evidenced by written notice
from such member to the chairperson of the Joint Steering Committee. The
chairperson of the Joint Steering Committee shall be one of the representatives
designated by Collegium. The initial chairperson shall be Michael Heffernan.
Each party shall be free to replace its representative members with new
appointees who have authority to act on behalf of such party on the Joint
Steering Committee, on written notice to the other party.

 

  8.2 Responsibilities. The Joint Steering Committee shall be responsible for
the overall coordination and monitoring of the Agreement including but not
limited to the following:

 

  (a)

Review of Product forecasts, inventory levels and product related financials as
well as the Performance Requirements described in Section 3.6. The Minimum
Annual Royalty Payment for the Launch Year and the first five Calendar Years

 

20



--------------------------------------------------------------------------------

 

is defined in Exhibit C. Ninety days prior to the beginning of the fourth
Calendar Year following FDA Approval of the Product, and every five (5) year
anniversary thereafter, the Joint Steering Committee will meet to review and
approve the forecast as well as the Minimum Annual Royalty Payment requirements
for the next five Calendar Year period (e.g. years 6 through 10). The Parties
agree to use commercially reasonable efforts to agree to such Product forecast
and Minimum Annual Royalty Payment requirements, and to consider factors such as
past Product sales and the sales of other similar products in the class in
determining the forecast and Minimum Annual Royalty Payment requirements.

 

  (b) Review, provide input and approval of the marketing and sales plans for
the products.

 

  (c) Review and approval of the cost of goods, product pricing, and any changes
contemplated.

 

  (d) Review the manufacturing and regulatory status of the Product including
the progress in achieving any post-approval commitments including the Phase IV
Growth Study.

 

  (e) Discussion and resolution of issues and disputes arising under this
Agreement, including without limitation disputes as to invoices/amounts due
pursuant hereto but specifically not including any contemplated changes to this
Agreement that are not specifically in the jurisdiction of the Steering
Committee as defined in the Agreement.

 

  (f) Any other applicable Product related topics.

 

  8.3 Meetings. The Joint Steering Committee shall meet no less frequently than
quarterly, on such dates and at such times as the parties shall agree, on ten
(10) days’ written notice to the other party unless such notice is waived by the
other party. The Joint Steering Committee may convene or be polled or consulted
from time to time by means of telecommunications, video conferences or
correspondence, as deemed necessary or appropriate by the parties. To the extent
that meetings are held in person, they shall alternate between the offices of
the parties unless the parties otherwise agree. The chairperson shall be
responsible for sending notices of meetings to all members.

 

  8.4

Decisions. A quorum for a meeting of the Joint Steering Committee shall require
the presence of at least one TEAMM member (or designee) and at least one
Collegium member (or designee) in person or by telephone. If a quorum exists at
any meeting, such Committee may make decisions with respect to any subject
matter that is subject to such Committee’s decision-making

 

21



--------------------------------------------------------------------------------

 

authority and functions. The Joint Steering Committee shall have no authority to
waive or amend the provisions of this Agreement. All decisions made or actions
taken by the Joint Steering Committee shall be made unanimously by its members,
with the TEAMM members cumulatively having one vote and the Collegium members
cumulatively having one vote.

 

In the event that unanimity cannot be reached by the Joint Steering Committee
with respect to a matter that is a subject of its decision-making authority
within thirty (30) days after the matter is first brought before the Joint
Steering Committee, then the matter shall be submitted to arbitration pursuant
to the Commercial Arbitration Rules of the American Arbitration Association.

 

  8.5 Minutes. Within fifteen (15) days after each Joint Steering Committee
meeting, Collegium pre-launch of the Product, and TEAMM post-launch shall
prepare and distribute minutes of the meeting, which shall provide a description
in reasonable detail of the discussions had at the meeting and a list of any
actions, decisions or determinations approved by the Joint Steering Committee at
such meeting. The responsible party shall circulate all draft and final minutes.
Draft minutes shall be circulated to all members of the Joint Steering Committee
sufficiently in advance of the next meeting to allow review and comment prior to
the meeting. Minutes shall be approved or disapproved, and revised as necessary,
at the next meeting. Final minutes shall be distributed to the members of the
Joint Steering Committee.

 

  8.6 Term. The Joint Steering Committee shall exist for the Term of this
Agreement.

 

  8.7 Expenses. Each party shall be responsible for all travel and related costs
for its representatives to attend meetings of, and otherwise participate on, the
Joint Steering Committee.

 

9. Confidentiality.

 

  9.1 Non-Disclosure. During the duration of this Agreement and thereafter,
neither party shall disclose to third parties, or use for its benefit, in whole
or in part, any Proprietary Information received from other party, except to the
extent required to perform its obligations under this Agreement or comply with
the Act or other laws. Each party shall take all reasonable steps to minimize
the risk of disclosure of Proprietary Information, including, without
limitation:

 

  (a) ensuring that only its employees whose duties require them to possess such
information have access thereto;

 

22



--------------------------------------------------------------------------------

  (b) ensuring that such employees are contractually bound to maintain the
confidentiality of such information on terms substantially similar to those of
this Agreement; and

 

  (c) exercising at least the same degree of care that it uses for its own
Proprietary Information, which degree of care shall be no less than reasonable.

 

  9.2 Duties Upon Termination. Except as otherwise permitted under this
Agreement, upon request by the disclosing party after expiration or termination
of this Agreement, the other party shall either return all of such disclosing
party’s Proprietary Information (including data, memoranda, drawings and other
writings and tapes and all copies thereof) received or prepared by it or destroy
the same, and, in any event, shall make no further use of such Proprietary
Information provided, however, that counsel for the receiving party may keep one
copy of the Proprietary Information for purposes of ascertaining the receiving
party’s obligations pursuant to this Section 9.

 

  9.3 Use of Proprietary Information. During the duration of this Agreement and
thereafter, neither party shall use the other party’s Proprietary Information
for any purposes, except to perform its obligations hereunder.

 

  9.4 Injunctive Relief. Each party acknowledges that the other party would not
have an adequate remedy at law for breach of any of the covenants contained in
this Section 9 and hereby consents to the enforcement of same by the other party
by means of temporary or permanent injunction issued by any court having
jurisdiction thereof and further agrees that the other party shall be entitled
to assert any claim it may have for damages resulting from the breach of such
covenants in addition to seeking injunctive or other relief.

 

10. Indemnification.

 

  10.1

Indemnification by Collegium. Subject to TEAMM’s compliance with its obligations
set forth in Section 10.3 below, Collegium shall indemnify, defend and hold
TEAMM and its shareholders, directors, officers, employees and agents harmless
from and against any and all losses, damages, liabilities, claims, demands,
judgments, settlements, costs and expenses (including, without limitation,
reasonable attorneys’ fees and other costs of defense) (collectively “Losses”)
attributable to, or arising out of (i) the negligence or misconduct of
Collegium, (ii) any third party claim arising from any breach by Collegium of
any of Collegium’s warranties, representations, covenants or obligations
hereunder or (iii) any claim,

 

23



--------------------------------------------------------------------------------

 

lawsuit or other action by a third party for, personal injury or property damage
to the extent caused by a breach by Collegium of this Agreement.

 

  10.2 Indemnification by TEAMM. Subject to Collegium’s compliance with its
obligations set forth in Section 10.3 below, TEAMM shall indemnify, defend and
hold Collegium, shareholders, directors, officers, employees and agents harmless
from and against any and all Losses attributable to, or arising out of (i) the
negligence or misconduct of TEAMM, (ii) any third party claim arising from any
breach by TEAMM of any of TEAMM’s warranties, representations, covenants or
obligations hereunder, or (iii) any claim, lawsuit or other action by a third
party for personal injury or property damage to the extent caused by a breach by
TEAMM of this Agreement, or out of or connected with the use or sale of the
Product to the extent directly caused by TEAMM’s negligence, misconduct, or
breach of any of its obligations hereunder concerning the use or sale of the
Product, except to the extent that any such Loss or claim is the result of
Collegium’s negligence, misconduct or breach of any provision of this Agreement.

 

  10.3 Notice and Assistance. A party (the “indemnitee”) which intends to claim
indemnification under this Section 10 shall promptly notify the other party (the
“indemnitor”) in writing of any action, claim or other matter in respect of
which the indemnitee or any of its employees or agents intend to claim such
indemnification, and the indemnitor shall be relieved of its obligations under
this Section 10 to the extent any delay in providing such notice adversely
affects the indemnitor’s ability to defend any claim for which indemnification
is sought. The indemnitee shall permit, and shall cause its employees and agents
to permit, the indemnitor, at its discretion, to settle any such action, claim
or other matter and agrees to the complete control of such defense or settlement
by the indemnitor; provided, however, that such settlement does not adversely
affect the indemnitee’s rights hereunder or impose any obligations on the
indemnitee in addition to those set forth herein in order for it to exercise
such rights. No such action, claim or other matter shall be settled without the
prior written consent of the indemnitor and the indemnitor shall not be
responsible for any legal fees or other costs incurred other than as provided
herein. At the expense of the indemnitor, the indemnitee shall render the
indemnitor all assistance reasonably necessary in defending against such claim,
suit, or action. The indemnitee party shall have the right at its expense, to
retain separate counsel to act in an advisory capacity in connection with any
matter involving a claim for indemnity and the indemnitor will cooperate with
such counsel.

 

11. Patents.

 

  11.1

Ownership. Except as provided herein with respect to trademarks, TEAMM
acknowledges that it does not have, nor does it hereby acquire, any right, title
and interest in and to any patents, patent applications,

 

24



--------------------------------------------------------------------------------

 

trademarks or other proprietary rights of Collegium or its licensors. All right,
title, and interest to all inventions, discoveries, and improvements relating to
the Product, including but not limited to those made by TEAMM, whether or not
patentable (“Improvements”), and the intellectual property rights related
thereto, shall be owned by Collegium. TEAMM agrees to (i) promptly disclose all
Improvements to Collegium, (ii) assist Collegium, at Collegium’s reasonable and
pre-approved expense, in every proper way to obtain and from time to time to
enforce such its rights relating to Improvements, and (iii) execute and deliver
to Collegium or its nominee upon request and at Collegium’s reasonable and
pre-approved expense all such documents or undertake such actions as Collegium
or its nominee may determine are necessary or appropriate to effect the
foregoing, including assignments of inventions.

 

  11.2  Patent Infringement.

 

  (a) Defense. TEAMM agrees that Collegium has the sole right, but not the
obligation, to defend or at Collegium’s option to settle, and Collegium agrees
at Collegium’s expense, to defend or at Collegium’s option to settle, each
claim, suit or proceeding brought against TEAMM or TEAMM’s customers arising out
of or related to an allegation of infringement of any United States patent,
copyright, or trademark or misappropriation of trade secrets by the sale of
Product sold hereunder or the use thereof, subject to the limitations
hereinafter set forth. If Collegium elects to defend any such claim, suit or
proceeding, Collegium shall have sole control of any such action or settlement
negotiations, and Collegium agrees to pay, subject to the limitations
hereinafter set forth, any final judgment (including all pre-judgment and
post-judgment interest) entered against TEAMM or its customers on such issue in
any such suit or proceeding defended by Collegium. TEAMM or TEAMM’s customers
shall notify Collegium promptly in writing of any such claim, suit or proceeding
and, if Collegium elects to defend or settle such claim, suit or proceeding,
TEAMM shall give Collegium authority to proceed as contemplated herein, and at
Collegium’s expense, cooperates with Collegium to settle and/or defend any such
claim, suit or proceeding. Collegium shall not be liable for any costs or
expenses incurred without Collegium’s written authorization. Collegium to the
best of its knowledge represents and warrants to TEAMM that the Product and the
Product names do not violate any trademark, trade name, patent, other
intellectual or propriety right of any other entity or person.

 

  (b)

Limitation. Notwithstanding the provisions of Section 11.2(a) above, Collegium
assumes no liability for (i) infringements covering completed Product or any
composition, assembly, combination method or process in which any of the Product
may be used but not

 

25



--------------------------------------------------------------------------------

 

covering Product when used alone; provided, however, that such limitation shall
not apply where the sale or use of the Product (whether or not in any
composition, assembly, combination, method or process) is a sale for a use or a
use intended or approved by Collegium; (ii) infringements involving any marking
or branding not applied by Collegium or applied at the request of TEAMM; or
(iii) infringements involving the modification of the Product, or any part
thereof, unless such modification was performed by Collegium or in accordance
with Collegium’s written instructions or approved by Collegium.

 

  (c) THE FOREGOING PROVISIONS OF THIS SECTION 11.2 STATE THE ENTIRE LIABILITY
AND OBLIGATION OF COLLEGIUM AND THE EXCLUSIVE REMEDY OF TEAMM WITH RESPECT TO
ANY ALLEGED INFRINGEMENT OF PATENTS, COPYRIGHTS, TRADEMARKS, OR OTHER
INTELLECTUAL PROPERTY RIGHTS BY THE PRODUCTS OR ANY PART THEREOF.

 

  (d) Patent Enforcement. If TEAMM believes that a third party is reasonably
likely infringing Collegium’s patent rights in the Territory, TEAMM shall
promptly notify Collegium of that fact and shall provide to Collegium reasonable
evidence of any such claim based upon materials available to TEAMM. Upon receipt
of evidence satisfactory to Collegium of infringement, in Collegium’s sole
discretion, Collegium shall then have the sole right (but not the obligation) to
take action against such infringing third party and the right to retain all
amounts awarded in any such action less the amount of Net Sales pursuant to
Section 7.4 to be paid to TEAMM of the actual lost Net Sales of the Products as
determined by the court judgment.

 

  (e) Cooperation. If either party takes action against a third party pursuant
to this Section 11.2, or if a third party claims the manufacture, use or sale of
Product in the Territory infringes its patent or other proprietary rights, the
other party agrees to provide reasonable assistance by supplying information
within its control which may assist the party taking the enforcement action or
defending such claim.

 

12. Term; Termination.

 

  12.1 Term. The term of the License Agreement shall be perpetuity unless
terminated earlier because TEAMM or Collegium has committed a material uncured
breach of License Agreement or as otherwise described in the License Agreement.

 

26



--------------------------------------------------------------------------------

  12.2 Termination for Cause - Either Party. In addition to the rights to
terminate this Agreement under Sections 3 and 7, without prejudice to any other
rights it may have hereunder or at law or in equity, either party may terminate
this Agreement immediately by written notice to the other party upon the
occurrence of any of the following:

 

  (a) the other party becomes insolvent, an order for relief is entered against
the other party under any bankruptcy or insolvency laws or laws of similar
import;

 

  (b) the other party makes an assignment for the benefit of its creditors or a
receiver or custodian is appointed for it or its business is placed under
attachment, garnishment or other process involving a significant portion of its
business; or

 

  (c) after thirty (30) days’ written notice from the terminating party without
cure by the other party of any material breach of this Agreement by the other
party as defined within this Agreement.

 

  12.3  Rights and Duties Upon Termination.

 

  (a) except as set forth in Sections 3 and 7, termination of this Agreement,
for whatever reason, shall not affect any rights or obligations accrued by
either party prior to the effective date of termination, including any royalty
payment obligations incurred on Product sold prior to the date of termination.

 

  (b) upon termination of this agreement, Collegium agrees to remove TEAMM’s NDC
from the Product before the next Product batch is manufactured.

 

  (c) if this agreement is terminated by Collegium for any reason then;

 

  (i) TEAMM shall give Collegium a detailed accounting of all Product in process
of being manufactured, the associated actual costs, the Product schedule to be
manufactured, and what can be cancelled and any costs associated with the
cancellation. These costs should be in line with the forecasts supplied to
Collegium for manufacturing and reasonable expected inventories of components
based on lead time for supply;

 

  (ii) Collegium will have the option of purchasing the components and
in-process Product from TEAMM at TEAMM’s out of pocket expense or,

 

27



--------------------------------------------------------------------------------

  (iii) give TEAMM the option of selling the remaining Product under the terms
of this Agreement. Collegium shall also have the option of taking ownership of
any portion of the existing inventory by reimbursing TEAMM for the Purchase
Price for such inventory. If Collegium takes ownership of the Product, then
Collegium will be responsible for any rebates (including Medicaid) incurred on
the sale of the Product after the termination and billed to TEAMM’s NDC, or

 

  (iv) discontinuing manufacturing of the Product at which point TEAMM will pay
the Contract Manufacturer for all of its costs associated with termination. If
Collegium sells Finished product within the next 3 months that includes any of
the items that were reimbursed by TEAMM, Collegium shall refund to TEAMM that
amount that TEAMM paid for those items. If TEAMM is offered and accepts the
right to sell the products, then the same royalty described in Section 7.2 of
the agreement will remain in place. The Net Sales will be adjusted by any
rebates, cash discounts and returns that are reasonable to accrue to the sales
of the Product by upon the history of the Product. The full adjustment shall be
made within 90 days of the final sale of the products.

 

  (d) Upon termination of this Agreement, TEAMM, upon Collegium’s request, shall
assign to Collegium (or such other entities designated by Collegium), materials
specific to the Product; Product approvals, Product contracts, Distribution
agreements, Managed care agreements, registrations and regulatory approvals to
sell the Product in the Territory; or, if assignment of any such registration,
approval or contract is not permissible under applicable law, where requested by
Collegium, TEAMM shall grant Collegium (or its designee) a right of reference to
such contracts, registrations, and approvals.

 

  (e) Upon termination of this Agreement, TEAMM or its Affiliates will not sell,
develop, manufacture or cause to have sold, developed or manufactured any
Competitive Products for a period of one (1) year. And, in no cases shall TEAMM
share any Proprietary information of Collegium’s with another party for the
purpose of selling, developing or manufacturing a Competitive Product.

 

  (f)

If Collegium terminates this Agreement TEAMM shall deliver to Collegium all of
TEAMM’s customer lists, existing orders, promotional materials, marketing data
and programs, business plans, Product contracts, and all other related
information concerning its sales efforts with respect to the Product in order to
enable Collegium to undertake sales of Product upon such termination, provided
that

 

28



--------------------------------------------------------------------------------

 

such information shall be considered Collegium’s Proprietary Information
hereunder thereafter, subject to the obligations of non-use and confidentiality
prescribed in this Agreement. Collegium shall pay TEAMM a mutually agreed upon
price for such materials, not to exceed the actual direct out-of-pocket costs
incurred by TEAMM for the production of the materials. TEAMM shall assist
Collegium as Collegium may reasonably request in the uninterrupted transition
for sales of the Product by Collegium or its agents.

 

  (g) If the License Agreement is terminated by TEAMM because Collegium has
materially breached and not cured the terms of the Definitive Agreement
post-launch of the Product, in the case where Collegium continues to sell the
Product, TEAMM shall, in addition to all other available remedies, receive a
royalty equal to [  *  ] ([  *  ]%) of Collegium’s Net Proceeds, if any, from
the Product during the consecutive 12 month period following the contract
termination. Net Proceeds shall be defined as any net sales, license fees,
milestones, royalties or similar payments, received by Collegium in respect of
the sale of the Product in the Territory. If TEAMM has not met agreed upon
performance milestones described in Section 3.6, as they may be adjusted by the
Joint Steering Committee in accordance with the provisions of section 3.6 (e),
the Product shall revert back to Collegium and no trailing royalties shall be
due.

 

  (h) Sections of this Agreement shall survive any termination of this Agreement
which relate to confidentiality and indemnification, or otherwise which by their
nature cannot be accomplished or fulfilled prior to termination or which relate
to obligations of the parties accrued prior to termination.

 

13. Miscellaneous.

 

  13.1 GOVERNING LAW AND DISPUTE RESOLUTION.

 

  (a) GOVERNING LAW. The validity, interpretation and effect of this Agreement
shall be governed by and construed under the laws of the State of Massachusetts,
U.S.A.

 

  (b) MEDIATION. If a dispute, controversy, or claim arises out of or relates to
this Agreement, or the breach thereof, and if the dispute cannot be settled
through negotiations, the parties agree first to try in good faith to settle the
dispute by mediation administered by the American Arbitration Association under
its Commercial Mediation Rules before resorting to arbitration.

 

29



--------------------------------------------------------------------------------

  (c) ARBITRATION. If the parties fail to resolve a dispute through mediation
within thirty days (30) of the request to mediate, and a party wishes to pursue
the matter, each such dispute, controversy is not an “Excluded Claim” shall be
finally resolved by binding arbitration in accordance with the International
Arbitration Rules of the American Arbitration Association (“AAA”) with
Supplementary Procedures for International Commercial Arbitration, and
Supplementary Procedures for Large, Complex Cases. Judgment on the arbitration
award may be entered in any court having jurisdiction thereof. The arbitration
shall be conducted by a panel of three persons experienced in the pharmaceutical
business: within thirty (30) days after initiation of arbitration, each party
shall select one person to act as arbitrator and the two party-selected
arbitrators shall select a third arbitrator within thirty (30) days of their
appointment. If the arbitrators selected by the parties are unable or fail to
agree upon the third arbitrator, the AAA shall appoint the third arbitrator. The
place of arbitration shall be Boston, Massachusetts. Either party may apply to
the arbitrators for interim injunctive relief until the arbitration award is
rendered or the controversy is otherwise resolved. Either party also may,
without waiving any remedy under this Agreement, seek from any court having
jurisdiction any injunctive or provisional relief necessary to protect the
rights or property of that party pending the arbitration award. The arbitrators
shall have no authority to award punitive, special, consequential or any other
type of damages not measured by a party’s compensatory damages. Each party shall
bear its own costs and expenses and attorneys’ fees and an equal share of the
arbitrators’ and any administrative fees of arbitration. Except to the extent
necessary to confirm an award or as may be required by law, neither a party nor
an arbitrator may disclose the existence, content, or results of arbitration
without the prior written consent of both parties. In no event shall arbitration
be initiated after the date a legal or equitable proceeding based on the
dispute, controversy or claim would be barred by the applicable Massachusetts
statute of limitations. As used in this Section, the term “Excluded Claim” shall
mean a dispute, controversy or claim that concerns (i) the validity or
infringement of a patent, trademark or copyright; or (ii) any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory.

 

30



--------------------------------------------------------------------------------

  13.2 Notices. All notices, approvals or other communications required
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally to such party or sent to such party by facsimile
transmission (confirmed in writing by other permitted means), air courier or by
certified mail, postage prepaid, to the following addresses:

 

To TEAMM:

  

TEAMM Pharmaceuticals, Inc.

2501 Aerial Center Parkway, Suite 100

Morrisville, NC 27560

Attn: Martin G. Baum, CEO

Fax: (919)653-0246

    

Accentia BioPharmaceuticals, Inc.

324 Hyde Park Avenue, Suite 350

Tampa FL 33606

Attention: Samuel Duffey

General Counsel

Fax: (941) 918-2841

To Collegium:

  

Collegium Pharmaceutical, Inc.

400 Highland Corporate Drive

Cumberland, RI 02864

Attn: President

Fax: 401-762-2043

 

or to such other address as the addressee may have specified in notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communications will be deemed to have been given as
of the date so delivered or transmitted by facsimile, or five (5) days after so
mailed.

 

  13.3 Severability. In the event that any provision of this Agreement shall be
found in any jurisdiction to be in violation of public policy or illegal or
unenforceable in law or equity, such finding shall in no event invalidate any
other provision of this Agreement in that jurisdiction, and this Agreement shall
be deemed amended to the minimum extent required to comply with the law of such
jurisdiction.

 

  13.4 Entire Agreement. This Agreement states the entire agreement between the
parties hereto about the transactions contemplated hereby and may not be amended
or modified except by written instrument duly executed by the parties hereto.

 

  13.5 No Waiver. The failure of either party hereto to enforce at any time, or
for any period of time, any provision of this Agreement shall not be construed
as a waiver of such provision or of the right of such party thereafter to
enforce each and every provision.

 

  13.6

Assignment, Binding Effect. Neither party shall assign this Agreement nor any of
their respective rights or obligations hereunder without the prior written
consent of the other party, except that either party may assign this

 

31



--------------------------------------------------------------------------------

 

Agreement to any of its Affiliates or to any person or entity to which
substantially all of its assets are transferred by operation of law or
otherwise, including, but without limitation, by merger or transfer of stock.
Any other attempted assignment without such consent shall be void. Any assignee
or transferee of this Agreement and/or the rights or obligations hereunder shall
expressly assume in writing all obligations of the assignor/transferor pursuant
to this Agreement.

 

  13.7 Independent Contractor. Each party shall act as the independent
contractor of the other party. Neither party shall be the legal agent of the
other for any purpose whatsoever and therefore has no right or authority to make
or underwrite any promise, warranty or representation, to execute any contract
or otherwise to assume any obligation or responsibility in the name of or in
behalf of the other party, except to the extent specifically authorized in
writing by the other party. Neither of the parties hereto shall be bound by or
liable to any third persons for any act or for any obligation or debt incurred
by the other toward such third party, except to the extent specifically agreed
to in writing by the party so to be bound.

 

  13.8 Headings. All section headings contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.

 

  13.9 Counterparts. This Agreement may be executed in any number of
counterparts and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to account for any of the other counterpart.

 

  13.10  Force Majeure. Neither party shall be deemed to be in default for
failure or delay in performance to the extent of causes which are reasonably
unforeseeable or, if foreseeable, reasonably unremediable in spite of diligent
efforts to effect a reasonable remedy, and which are caused by act or omission
of any governmental authority or of the other party, compliance with new
governmental regulations, insurrection, riot, embargo, delays or shortages in
transportation or inability to obtain necessary materials, and Acts of God or
Nature.

 

  13.11 

Insurance. Collegium and TEAMM shall at all times maintain insurance, including
but not limited to product liability insurance, in commercially reasonable
amounts for their respective obligations and potential liabilities hereunder,
provided that, during the period that any Product is being distributed, sold,
and/or being used clinically and thereafter for the time any such products
remain in clinical use, each party shall maintain product liability with a
coverage limit of not less than Ten Million Dollars

 

32



--------------------------------------------------------------------------------

 

($10,000,000). Each party shall, at the request of the other party, provide such
evidence of such insurance as requested, including a certificate of insurance.

 

  13.12  Publicity. No disclosure of the existence of, or the terms of, this
Agreement may be made by either party, and no party shall use the name,
trademark, trade name or logo of the other party or its employees in any
publicity, news release or disclosure relating to this Agreement, or its subject
matter, without the prior express written permission of the other party, unless
provided for in this Agreement, or as may be required by law. Press releases
approved by both parties in writing may be made from time to time.

 

[Signature page to follow.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the day and year first above written.

 

COLLEGIUM PHARMACEUTICAL, INC.

     

TEAMM PHARMACEUTICALS, INC.

By:  

/s/ Michael T. Heffernan

      By:  

/s/ Martin G. Baum

Name: Michael T. Heffernan       Name: Martin G. Baum Title: President      
Title: CEO        

ACCENTIA BIOPHARMACEUTICALS, INC.

        By:             Name: Frances E. O’Donnell, MD         Title: Chairman,
CEO

 

34



--------------------------------------------------------------------------------

 

EXHIBIT A

 

DEVELOPMENT PLAN

 

Activities

--------------------------------------------------------------------------------

  

Est. Completion

--------------------------------------------------------------------------------

    

Select final formula

   [  *  ]    Complete

Prepare and submit FDA meeting request

   [  *  ]    Complete

Prepare FDA meeting briefing document

   [  *  ]    Complete

Conduct FDA meeting

   [  *  ]    Complete

Sign Development Agreement with Contract Manufacturer

   [  *  ]    Complete

Develop, Transfer and Validate Methods

   [  *  ]    Complete

Test Manufacturing Process parameters

   [  *  ]    Complete

Develop Lab batches and test analytical procedures

   [  *  ]    In Process

Testing of Packaging components and Pumps

   [  *  ]    In Process

Develop and Install MAP System for manufacturing

   [  *  ]    Complete

Manufacture Feasibility batches

   [  *  ]    Scheduled

Manufacture 6 Full Scale lots (submission batches)

   [  *  ]    Scheduled

Complete In Vitro BE Study

   [  *  ]    Scheduled

Estimated successful 3 month stability on submission batches

   [  *  ]    Scheduled

Release & conduct stability data of 3 lots of drug product

   [  *  ]    Scheduled

Prepare sNDA

   [  *  ]    Scheduled

Submit sNDA

   [  *  ]    Scheduled

FDA Review sNDA (assumed 3 mos. Review)

         

Estimate for FDA Approval

   [  *  ]     



--------------------------------------------------------------------------------

 

EXHIBIT B

 

PATENTS AND PATENT APPLICATIONS

 

U.S. Patent Application Serial No.: 11/014.636

 

Title:   “Temperature-Stable Formulations and Methods of Development Thereof”
Filed:   December 16, 2004 Published:   July 14, 2005 Publication No.:  
US-2005-0153946-A1



--------------------------------------------------------------------------------

 

EXHIBIT C

 

MINIMUM ANNUAL ROYALTY PAYMENT

(Launch Year and Calendar Years 1 through 5)

 

Launch Year (assuming July launch): $[  *  ] to be pro-rated based on actual
launch date. For the sake of clarity, the Minimum Annual Royalty Payment for the
Launch Year will be calculated as $[  *  ] divided by 180 days, multiplied by
the number of days from product launch to December 31st of the Launch Year.

 

Calendar Year 1:

   $ [   *  ]

Calendar Year 2:

   $ [   *  ]

Calendar Year 3:

   $ [   *  ]

Calendar Year 4:

   $ [   *  ]

Calendar Year 5:

   $ [   *  ]



--------------------------------------------------------------------------------

 

EXHIBIT D

 

TRADEMARKS

 

Serial Number:

   78/378376

Mark:

   ALLERNASE

Issue Date:

   February 22, 2005



--------------------------------------------------------------------------------

 

EXHIBIT E

 

NET, NET SALES CALCULATION EXAMPLE

(for illustrative purposes only)

 

Actual WAC sales

   $ [  *  ]

Actual discount from WAC

     [  *  ]     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Invoiced sales

     [  *  ]     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Less:

      

Actual transportation charges from contract manufacturer

     [  *  ]

Actual distribution charges invoiced by DDN

     [  *  ]

Actual Term discount at 2% taken

     [  *  ]

Actual Rebates/chargebacks

     [  *  ]

Actual Returns (none first 12 months)

     —       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Net sales

     [  *  ]

Less purchase invoiced by manufacturer

     [  *  ]     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Net, net sales

   $ [  *  ]     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Royalty due Collegium on minimum sales for first 12 months

   $ [  *  ]     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

EXHIBIT F

 

NIS MARKET – CALENDAR YEAR 2006

 

Product

--------------------------------------------------------------------------------

   2006 Sales


--------------------------------------------------------------------------------